Title: From George Washington to David Stuart, 22 January 1788
From: Washington, George
To: Stuart, David



Dear Sir:
Mount Vernon, Jan’y 22d, 1788.

As you have no immediate occasion for Peter in the only line in which he will be useful to you, I shall be very glad to keep him, as well on acct of my Jacks, Stud Horses, Mares, etc., as because he seems unwilling to part with his wife and Children.
When you are in this way (and if it is not more profitable to you, than it is to me, you had better keep out of it) he may be serviceable, but hardly in any other, as he will do nothing but peddle about the stables, and conceives it to be a kind of degradation to bestow his attention on horses of plebean birth. With great esteem and regard, I am, Dear Sir, Yr Obedt and affect. Serv.,

G. Washington.

